Citation Nr: 0907807	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-38 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a back condition and, if 
so, entitlement to service connection for a back condition.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran had active service from July 1967 to July 1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2004 RO rating decision. 

During the pendency of the appeal, an April 2005 rating 
decision granted service connection for post traumatic stress 
disorder (PTSD) and assigned an initial 30 percent disability 
rating, effective on February 21, 2003.  Therefore, the issue 
of service connection for PTSD has been fully granted and is 
not before the Board.  

The Board must address the question of whether new and 
material evidence has been received to reopen the claim, 
because the issue goes to the Board's jurisdiction to reach 
and adjudicate the underlying claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened claim of service connection for back 
condition is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  In a February 1983 rating decision, the RO denied the 
Veteran's original claim of service connection for a back 
condition; the Veteran did not file a timely appeal.  

3.  The evidence added to the record is neither cumulative 
nor redundant of evidence previously of record, relates to 
previously unestablished facts necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
previously denied claim of service connection for back 
condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The Veteran submitted his original claim of service 
connection for a back condition in January 1983.  In February 
1983 the RO rating decision denied service connection for 
lack of evidence concerning continuity of treatment.  The 
Veteran did not file a timely Notice of Disagreement (NOD).   

In December 1998, the Veteran applied to reopen the claim of 
service connection for a back disorder.  A January 1999 RO 
rating decision denied reopening the claim on the basis that 
new and material evidence had not been presented.  

The Veteran next applied to reopen the claim in February 
2002.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In January 2003, the Veteran then filed a petition to reopen 
his claim of service connection for a back disability. 

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a  Veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence received includes VA medical records 
including reports pertaining to VA examination in July 2003 
and March 2006 and VA treatment records dating to 1998.  The 
Veteran's statements also indicate that he had received 
treatment from VA in Philadelphia in the 1970's following 
service.  These records currently are not on file.  

The Board finds that this evidence is "new" in that it 
provides information that was not previously of record.  It 
also is "material" in that it presents a reasonable basis 
for linking the veteran's current back disability to an 
episode of injury in service.  

The March 2006 VA examination provided a diagnosis to a 
lumbar stenosis and degenerative disc disease.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a back disorder.  




ORDER

As new and material evidence to reopen the claim of service 
connection for a back disorder has been received, the appeal 
to this extent is allowed, subject to further development as 
discussed hereinbelow.  



REMAND

The Veteran asserts that his current lumbar stenosis and 
degenerative disc disease was caused by an initial back 
injury when a hill collapsed on him in June 1968 during 
service.  The service treatment record show that he was 
extensively treated in service following the June 1968 back 
injury.  

The VA examiner found in the March 2006 examination report 
that the lumbar spine changes were not connected to the in-
service injury because it only involved a thoracic spine 
injury.  However, the service treatment record does include 
reference treatment for the lumbar spine in July 1968.  The 
Board also notes that the VA examiner did not address the 
Veteran's assertions of having a continuity of symptomatology 
and treatment following service.  VA examination report from 
1983 showing both thoracic and lumbar complaints and findings 
was not discussed in this record.  

The Board finds that, to a limited extent, the March 2006 VA 
examination and opinion do provide a potential nexus for 
linking the claimed back condition to service.  

Thus, a more informed VA examination is needed in order to 
provide greater clarity as to the nature and likely etiology 
of the claimed back condition include both the thoracic and 
lumbar portions of the spine.  This review should include 
consideration of the veteran's credible assertions of having 
had treatment for back problems with VA since shortly after 
service and the findings of any clinical records from that 
period including the VA examination report in January 1983.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  The records of 
treatment with VA also should be obtained, if possible.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to these actions, the RO should also undertake 
any other development and/or notification action deemed 
warranted by VCAA prior to adjudicating the claims on appeal.  

Accordingly, the reopened case is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that the Veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  Based on the Veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  This should 
include copies of all VA records of 
treatment from Philadelphia in the 
1970's, if available, and all clinical 
records from VA in Richmond, including 
those pertaining to treatment in the 
1990's and surgery performed in 1998.  
All records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

3.  The Veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
back condition.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions  The VA 
examiner in this regard elicit from the 
Veteran and record detailed employment 
information.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based his/her review of the medical 
record, the VA examiner opine as to 
whether the Veteran has current thoracic 
or lumbar spine pathology that at least 
as likely as not can be causally linked 
to the documented history of back injury 
in service and his credible assertions of 
having had treatment for back problems 
since service.  If possible, the examiner 
should be a different VA physician than 
the one who performed the earlier 
examinations.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
now reopened claim of service connection 
should be reviewed in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This remand must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


